TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00683-CV


   In re Nelson Partners, LLC; NP Skyloft Equity, LLC ; and Nelson Brothers Property
           Management, Inc. d/b/a Nelson Partners Property Management, Inc.


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                          ORDER


PER CURIAM

              Relators Nelson Partners, LLC; NP Skyloft Equity, LLC; and Nelson Brothers

Property Management, Inc. d/b/a Nelson Partners Property Management, Inc. have filed a

petition for writ of mandamus and emergency motion for Rule 52.10 relief. See Tex. R. App.

P. 52.1, 52.10(a). We grant the motion and temporarily stay the trial court’s December 20, 2021

order and execution of the December 27, 2021 writ of possession pending further order of this

Court. See id. 52.10(b). The Court orders the real party in interest to file a response to the

petition for writ of mandamus on or before January 5, 2022.

              It is ordered on December 28, 2021.



Before Justices Goodwin, Baker, and Smith